Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10, 15, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim thin-walled is a relative term which renders the claim indefinite. The term “thin-walled) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification provides only a recitation that the lid is “thin-walled” which does not provide any standard by which the term is established.  For the purpose of examination, the limitation is interpreted as long as the lid is present it can be considered thin-walled as thin is relative to size and no relativity has been provided.  This rejection is made to claims 5, 10 and 20.
Claim 14 recites “when the cover is seated within the recessed pocket” which is considered indefinite as the claims have not previously required that the cover is sated within the recessed pocket only that it covers the recessed pocket.  For the purpose of examination, this limitation is interpreted that the cover sits in part within the recessed pocket.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11, 24-25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being McCormick (US PG Pub 20190063688), hereinafter referred to as McCormick

With respect to claim 9, McCormick teaches a vapor plug adapter (Figures 1/2), comprising:
a vapor plug lid having a recessed pocked (16/40 together form the lid which has a recessed pocket 70, paragraphs 42, 46, 41) configured to receive an electronic device (electronic device 60 sits in the opening) and having an opening (an electrical connection 76 passes into the recess which means there would be an opening), the opening being configured to receive a sensor and allow the sensor to be inserted into a payload area of a Dewar (the opening receives the electrical connection 76 part of a sensor 74, paragraph 74, allows the sensor to be inserted into the payload area of container 18 which is a Dewar, paragraph 46; and a cover configured to cover and enclose the electronic device within the recessed pocket (shell 66, paragraph 41).

With respect to claim 10, McCormick teaches wherein the vapor plug lid is a thin-walled lid configured to couple with a frame of a vapor plug of the Dewar (the shoulder portion 16 of the lid can be considered thin-walled and is joined to the body 12, paragraph 23, of a closure which includes 12 which forms a fluid tight seal in the neck of 18, paragraph 26).

With respect to claim 11, McCormick teaches wherein the recessed pocket is configured to receive different types of data loggers and monitoring devices and couple with different types of vapor plugs or lids of various Dewars of different sizes and shapes  (it would be capable of receiving different loggers or monitoring devices in the cavity because the cavity is present, and could be used with other plugs or lids of other Dewars, because it has a physical size, it would be useable with anything that fits with it).

With respect to claim 24, McCormick as modified teaches a method of transporting a shipper, comprising: providing a shipper to store or transport contents within a payload area of the shipper (container 18 which contains cryogenic liquid in a storage cavity, paragraph 31); providing a vapor plug to partially seal the contents within the payload area of the shipper (lower part of closure 10 which includes hollow body 12, sealing surface 30 and panels 36 below the upper which form a tight seal in the neck of the container 18, Paragraphs 26-27, which although sealing while in would only be a partial seal because it could be removed);224821-0799-5056.457404-04200 fitting a vapor plug adapter onto the vapor plug (upper part of 10 between the top of 18 and the head 14 which includes 40 and 16); positioning an electronic device within the vapor plug adapter (electronic device 60 is within a recess 70 of the adapter, paragraph 41) and a sensor within the payload area of the shipper (temperature sensor 74 which is at least storage cavity, paragraph 44); and partially sealing the contents within the shipper using the vapor plug (the plug is placed in the cavity which means it is sealed while it is in there, it can also be considered that no seal is perfect, and thus any seal would have some level of leakage).

With respect to claim 25, McCormick teaches providing the sensor to monitor the condition of the contents (the sensor measures temperature of the contents, paragraph 44), providing the electronic device to provide the condition of the contents to a user (the electronic device is used with the sensor to monitor temperature and transmit that data to a cloud-based database for a use, paragraphs 44, 48).

With respect to claim 27, McCormick teaches wherein position the electronic device within the vapor plug adapter includes positioning the electronic device within a recessed pocked of the vapor plug adapter (the recess 70 holds the electronic device).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 7-8, 16-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick and further in view of Kriese (US PG Pub 20180112825), hereinafter referred to as Kriese.

With respect to claim 1, McCormick teaches a vapor plug system (Figures 1/2), comprising: a vapor plug configured to fit onto a shipper and partially seal contents within a payload area of the shipper (lower part of closure 10 which includes hollow body 12, sealing surface 30 and panels 36 below the upper which form a tight seal in the neck of the container 18, Paragraphs 26-27); a sensor configured to measure a condition of the shipper (temperature sensor 74, which measures the temperature in the storage cavity, paragraph 44); an electronic device coupled to the sensor (sensor is connected to electronic device 60, paragraph 44); and a vapor plug adapter coupled to the vapor plug and configured to cover the vapor plug (upper part of 10 between the top of 18 and the head 14 which includes 40 and 16), the vapor plug adapter including: a recessed pocket configured to receive the electronic device (recess 70 which holds the electronic device, paragraph 41), and an opening within the recessed pocket that is configured to receive the sensor and allow the sensor to be inserted into the payload area of the shipper (electrical connection 76 connects the sensor and the electronic device which means there is an opening in the recess which receives the electrical connection which can be considered part of the sensor and ultimately lets the sensor be placed in the shipper and work).

McCormick as modified does not teach a display configured to provide the condition to a user.

Kriese teaches that an electronic display unit (32) can be attached to a storage container to provide information to a user about the contents of the container (paragraph 28).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kriese to have provided a display with the electronic device of McCormick since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a display with the electronic device would allow a user present at the Dewar to be notified the present conditions in the Dewar.

With respect to claim 4, McCormick as modified teaches wherein the vapor plug adapter has a lid that includes the recessed pocked and the opening (16/40 together form the lid which has the recessed pocket and the opening).

With respect to claim 5, McCormick as modified teaches wherein the has a cover and a thin walled lid (16 can be considered the thin walled lid and 40 can be considered the cover).

With respect to claim 7, McCormick teaches wherein the shipper is a Dewar designed to withstand cryogenic temperatures (the container can be a Dewar, paragraph 46 which holds cryogenic fluids, paragraph 4).

With respect to claim 8, McCormick as modified teaches wherein the electronic device is a data logger (the device can be a data logger, paragraph 40 which as modified to have a display, could still be considered a data logger and the vapor plug adapter is configure to integrate with various types of data loggers, sensors, and Dewars of different sizes and shapes (nothing about the adapter or data logger prevents it from being useable with any desired system or data logger type or sensor type, an thus it would be capable of doing so).

With respect to claim 16, McCormick teaches a dewar (container 18 can be a Dewar, paragraph 46);20 4821-0799-5056.457404-04200 a vapor plug configured to couple with the dewar (lower part of closure 10 which includes hollow body 12, sealing surface 30 and panels 36 below the upper which form a tight seal in the neck of the container 18, Paragraphs 26-27); a sensor configured to measure a condition of the dewar (temperature sensor 74, which measures the temperature in the storage cavity, paragraph 44); a data logger coupled to the sensor (an electronic device is provided connected to the sensor which can be a data-logger, paragraphs 40 and 44) and an adapter coupled to the vapor plug and configured to cover the vapor plug (to cover the vapor plug (upper part of 10 between the top of 18 and the head 14 which includes 40 and 16), the adapter including: a lid having a pocket recessed that is configured to receive the datalogger (recess 70 which holds the electronic device, paragraph 41), the pocket having an opening within and configured to receive the sensor and allow the sensor to be inserted into a payload area of the dewar (electrical connection connects the sensor and the electronic device which means there is an opening in the recess which receives the electrical connection which can be considered part of the sensor and ultimately lets the sensor be placed in the shipper and work).  

McCormick does not teach having a display configured to provide the condition to a user.

Kriese teaches that an electronic display unit (32) can be attached to a storage container to provide information to a userabout the contents of the container (paragraph 28).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kriese to have provided a display with the electronic device of McCormick since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a display with the electronic device would allow a user present at the Dewar to be notified the present conditions in the Dewar.


With respect to claim 17, McCormick as modified teaches wherein the adapter includes: a cover configured to fit over the pocket and enclose the datalogger and the sensor within the adapter, the vapor plug and the dewar (shell 66 goes over the entire device, paragraph 43).

With respect to claim 18, McCormick as modified teaches a frame coupled in between the lid and the vapor plug (the lid can be considered just the upper part of 40 and 16 can be considered the frame), wherein the sensor is configured to be inserted into the opening within the pocket and an opening within the frame and into the payload area of the dewar (the electrical connection passes from above to below the plug and the frame, and thus would pass through an opening).

With respect to claim 20, McCormick as modified teaches wherein the lid is a thin-walled lid (16 can be considered a thin walled lid).

McCormick does not teach that the lid is made from a polymer that is resistant to cryogenic temperatures.

McCormick does teach that other parts of the body of the system are made of copolymer that would not have a problem with cryogenic temperatures (paragraph 28 which says certain thermoplastics of polymer are successful in cryogenic operations).

Therefore it would have been obvious to a person having ordinary skill in the art at the invention was filed to have based on the teaching of McCormick provided the lid (16) as a copolymer able to operate in cryogenic temperatures since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the lid able to withstand those temperatuers would allow it longer operation in the event it was exposed to the cryogen inside without becoming brittle.

With respect to claim 21, McCormick teaches a vapor plug system (Figures 1, 2), comprising: a vapor plug configured to fit onto a shipper and partially seal contents within a payload area of the shipper (lower part of closure 10 which includes hollow body 12, sealing surface 30 and panels 36 below the upper which form a tight seal in the neck of the container 18, Paragraphs 26-27, which although sealing while in would only be a partial seal because it could be removed, it can also be considered that no seal is perfect, and thus any seal would have some level of leakage); an electronic device to provide a condition of the shipper to a user (an electronic device is provided connected to a sensor which can be a data-logger, paragraphs 40 and 44 and thus would be capable of providing information to a user); and a vapor plug adapter coupled to the vapor plug and configured to fitted on the vapor plug and hold the electronic device (upper part of 10 between the top of 18 and the head 14 which includes 40 and 16 which has a recess 70 which holds the electronic device, paragraph 41).

McCormick as modified dose not teach the electronic device having a display.

Kriese teaches that an electronic display unit (32) can be attached to a storage container to provide information to a user about the contents of the container (paragraph 28).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kriese to have provided a display with the electronic device of McCormick since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a display with the electronic device would allow a user present at the Dewar to be notified the present conditions in the Dewar.

With respect to claim 22, McCormick as modified teaches wherein the vapor plug adapter has a vapor plug lid (16/40 form the lid) and a vapor plug cover ((shell 66 goes over the entire device, paragraph 43), wherein the vapor plug lid and the vapor plug cover enclose the electronic device to protect the electronic device (together the lid and plug would cover the electronic device).

With respect to claim 23, McCormick as modified teaches a sensor configured to determine a condition of the shipper (temperature sensor 74, which measures the temperature in the storage cavity, paragraph 44), wherein the vapor plug lid has a recessed pocked to receive the electronic device (70) and has an opening within the recessed pocked that is configured to receive the sensor and allow the sensor to be inserted into the payload area (electrical connection connects the sensor and the electronic device which means there is an opening in the recess which receives the electrical connection which can be considered part of the sensor and ultimately lets the sensor be placed in the shipper and work).  

Claim(s) 2-3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick/Kriese and Levin (US PG Pub 20080307800).
With respect to claim 2, McCormick as modified teaches wherein the sensor is configured to measure an internal temperature of the shipper (the sensor is inside the container and would thus measure the internal temperature).

McCormick does not teach the sensor is a thermocouple.

Levin teaches a temperature measuring device suitable as a temperature sensor for cryogen is a thermocouple (paragraph 97).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Levin provided used a thermocouple as the temperature sensor of McCormick since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognized that using a thermocouple as the temperature sensor of McCormick would provide the predictable result of providing a measurement of the temperature of cryogen space.


With respect to claim 3, McCormick as modified teaches wherein the sensor has a wire, wherein the opening receives the wire that is inserted into the payload area of the shipper (the electronic connection is a wire, paragraph 45).

McCormick does not teach the sensor is a thermocouple.

Levin teaches a temperature measuring device suitable as a temperature sensor for cryogen is a thermocouple (paragraph 97).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Levin provided used a thermocouple as the temperature sensor of McCormick since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognized that using a thermocouple as the temperature sensor of McCormick would provide the predictable result of providing a measurement of the temperature of cryogen space.

With respect to claim 19, McCormick as modified teaches wherein the sensor is configured to measure an internal temperature of the shipper (the sensor is inside the container and would thus measure the internal temperature).

McCormick does not teach the sensor is a thermocouple.

Levin teaches a temperature measuring device suitable as a temperature sensor for cryogen is a thermocouple (paragraph 97).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Levin provided used a thermocouple as the temperature sensor of McCormick since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognized that using a thermocouple as the temperature sensor of McCormick would provide the predictable result of providing a measurement of the temperature of cryogen space.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick.

McCormick does not teach the condition of the contents is provided to the user on a web portal.

Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for when sending the data to a cloud-based database for it to have been provided to a user on a web portal so that it would be accessible anywhere require where a user can use the internet.


Allowable Subject Matter
Claims 6, 12-13, 19, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The limitations of the claims above are considered novel and non-obvious in view of the prior art, the closest of which is provided in the rejection above.  It should be noted that although the international search report Wang (US PG Pub 2010000905), specifically calls out these limitations as obvious, the examiner does not agree with this position.  While a cover is taught by the Wang, Wang does not teach the cover interacting with a recessed pocket which also has an electronic device or the cover being seated within the recessed pocket, and the use of a clear cover is not required in the art, and would not be considered obvious in view of the cover as used by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                         /BRIAN M KING/Primary Examiner, Art Unit 3763